— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 29, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective May 13, 1975 because he was not totally unemployed. In applying for benefits, claimant signed a summary of interview in which he stated that he lived in a rent-free apartment in a building of which his brother was superintendent because he helped his brother with various caretaking activities. At the hearing claimant contended that he did not work in the building and that he lived in his brother’s apartment. There was thus created a question of credibility, the resolution of which by the board must be sustained if based on substantial evidence. In view of the details in the signed summary of interview as to the work performed by claimant, there was substantial evidence to warrant the board in refusing to accept claimant’s later contentions put forth at the hearing. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ., concur.